DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING A CONNECTION STRUCTURE WITH DUMMY PAD ON FLEXIBLE SUBSTRATE”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0212838 A1) in view of Han et al. (US 2013/0148312 A1; hereinafter, “Han”).
Regarding claim 1:
Lee discloses an organic light emitting display device, comprising: 
a substrate 31/33 (Figs. 1, 4, and [0034, 0036]) having a display area DA (Fig. 1 and [0043]) and a non-display area ND/33 (Fig. 1 and [0043]) at least partially surrounds the display area: 
a pixel structure disposed in the display area on the substrate (inherent to the organic light emitting display device); 
a via insulating layer 40 (Figs. 2, 3, and [0056]) disposed in the non-display area ND/33 (Figs. 1-3) on the substrate and having a contact hole (i.e., a contact hole formed by pad portions 21/331 in Fig. 4 and [0048, 0052]: 
a lower pad 331 (Fig. 2) disposed on the via insulating layer 40: and 
a connecting structure including: 
a 
an upper pad 21 (Figs. 2 and 4) disposed between the 
an upper dummy pad 28 (Fig. 2 and [0059]) spaced apart from the upper pad 21 in a first direction (horizontal, Fig. 4) on a bottom surface of the 
	Lee does not disclose the substrate 20 is a flexible substrate. However, Han teaches a flexible substrate 110 (Fig. 3 and [0044]) incorporated into a device similar to that of Lee.
	It would have been obvious to one of ordinary skill in the art to modify Lee by incorporating a flexible substrate as taught by Han, because the modification could significantly reduce the size/area of the device by allowing Lee’s chip-on-film to be positioned behind the display.

	Regarding claims 2, 3 and 14:
	re claim 2, Lee discloses the upper pad 21 at least partially overlaps the lower pad 331 (Figs. 2-4);
	re claim 3, Lee discloses a signal wiring 334 (Figs. 2, 4, and [0048]) spaced apart from the lower pad 331 in the first direction (horizontal) on the via insulating layer 40; and 
re claim 14, Lee discloses an integrated circuit 33a (Fig. 2 and [0038]) disposed in the non-display area ND/33 on the substrate.
Therefore, claims 2, 3 and 14 are rendered obvious by Lee in view of Han.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (in view Han) as applied to claim 1, and further in view of Chae (US 2015/0171151 A1).
Regarding claims 17 and 18:
Initially, these claims are essentially directed to pixel and transistor structures of the display device of claim 1.  Lee (in view of Han) does not specifically disclose the structures of a pixel or transistor; however, such structures are very well known and typical in an organic light emitting display device.  Accordingly, Chae is cited to show the very well-known structures that include:
re claim 17, a pixel structure including a lower electrode 710 (Fig. 3 and [0055] of Chae) disposed in a display area DA (Fig. 1 of Chae) on a substrate 111: 
an intermediate layer 720 (Fig. 3 and [0055]) disposed on the lower electrode; and 
an upper electrode 730 (Fig. 3 and [0055]) disposed on the intermediate layer; and 
 re claim 18, further comprising a semiconductor element disposed between the pixel structure and the substrate, wherein the semiconductor clement includes: 
an active layer 132 (Fig. 3 and [0059]) disposed on the substrate 111: 
a gate electrode 155 (Fig. 3 and [0059]) disposed on the active layer: and
a source electrode 176 (Fig. 3 and [0059]) and a drain electrode 177 (Fig. 3 and [0059]) disposed on the gate electrode.
It would have been obvious to one of ordinary skill in the art to incorporate pixel and transistor structures into Lee (in view of Han) because Chae shows such structures are typical and necessary to obtain a functional organic light emitting display device.

Allowable Subject Matter
Claims 4-13, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 4 (when combined with claims 1 and 3), and claims 5-6 depend from claim 4;
Claims 7-13 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 7 (when combined with claims 1 and 3), and claims 8-13 depend from claim 7;
Claim 15 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1, 3 and 14);
Claim 16 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1, 3 and 14); and 
Claims 19 and 20 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 19 (when combined with claims 1 and 18), and claim 20 depends from claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with flexible substrates and/or connecting structures having some similarity to the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892